CORN, Justice.
The defendants below, C. D. Mayes et al., have appealed from a judgment entered in favor of plaintiff, Vernon Flour-noy and on April 27, 19S4, filed their brief. The authorities cited therein reasonably sustain the allegations of error. The plaintiff below has filed no brief and has offered no excuse for such failure. Under such circumstances as stated in Osborne v. Osborne, 163 Okl. 273, 21 P.2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the judgment but the same may be vacated with directions.
The cause is reversed and remanded to the trial court with directions to vacate the judgment entered for plaintiff and to enter judgment for defendants.